IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KATHLEEN J. SHIELDS,                   : No. 527 MAL 2014
                                       :
                   Respondent          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
CLAUDE A.L. SHIELDS,                   :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED.